     Case: 1:19-cv-04547 Document #: 55 Filed: 01/27/20 Page 1 of 1 PageID #:341

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

City Of Chicago
                            Plaintiff,
v.                                                Case No.: 1:19−cv−04547
                                                  Honorable Virginia M. Kendall
Jussie Smollett
                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 27, 2020:


       MINUTE entry before the Honorable Virginia M. Kendall. Defendant Osundairo
Brothers' Unopposed Motion for extension of time to answer or otherwise plead to
counterclaims [53] is granted. Answer shall be due by 1/29/2020. Motion hearing set for
1/29/2020 is stricken.Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
